Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. This action is responsive to the communication filed on October 09, 2019. At this time, claims 1-20 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 13 and 17 are objected to because of the following informalities:  As to claims 13 and 17, the claims recite “ID “. It needs to be spelled out as it is introduced for the first time.  Appropriate correction is required.
        Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the first pre-key” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the pre-key " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "the first pre-key " in line 1 .  There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 12, 13, 14, 16, 17, 18, and 20 are rejected under 35 U.S.C 103 as being unpatentable over Gehring, US pat.No 20190020636 in view of Hooper, US pat.No 20050028192.  

Claims 1, 14, 17 , Gehring discloses an apparatus, (See abstract; Access to the encrypted stream can also be based on broadcasting multiple or single diversifiers, where a diversifier can include group identification information to assist in restricting access to the encrypted stream.) comprising: 
at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to (See [0048]; The broadcaster device 101 and the member receiver device 102 include a memory 205, software 210, and a processor 215.       ): 
receive a first pre-key; (See [0006]; providing a master key to a member receiver device, wherein the master key enables the member receiver device to generate a guest key (I.e.; the master key is the pre-key) )
and combine, [[using a logical operation]], the first pre-key with information that is not part of the first pre-key from a broadcaster to render a first key for decrypting content; (See [0006]; generating, at a broadcaster device, a first diversifier; broadcasting the first diversifier, )
decrypt content using the first key. (See [0072]; key to decrypt the encrypted stream)
Gehring does not appear to explicitly disclose using a logical operation.  
However, Hooper discloses using a logical operation. (See Hooper, [0070]; XOR logic gate to generate a key) 
Gehring and Hooper are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gehring with the teaching of Hooper to include the logical operation because it would have allowed strong encryption technique. 
 2. The combination of Gehring and Hooper discloses the apparatus of claim 1, wherein the logical operation comprises an exclusive-OR operation. (See Hooper, [0070]; XOR logic gate to generate a key) 
Gehring and Hooper are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gehring with the teaching of Hooper to include the logical operation because it would have allowed strong encryption technique. 

6. The combination of Gehring and Hooper discloses the apparatus of claim 1, comprising the at least one processor. (See [0048])12. The combination of Gehring and Hooper discloses the apparatus of claim 1, wherein the information that is not part of the first pre-key comprises an identification of content to be decrypted. (See Gehring, [0006])13. The combination of Gehring and Hooper discloses the apparatus of claim 1, wherein the information that is not part of the first pre-key comprises a user's group ID. (See Gehring, [0012])

Claims 3-4, 5, 15  are rejected under 35 U.S.C 103 as being unpatentable over Gehring, US pat.No 20190020636 in view of Hooper, US pat.No 20050028192 in further view of Candelore, US pat.No 7366302.   
  3. The combination of Gehring and Hooper does not appear to explicitly disclose the apparatus of claim 1, wherein the instructions are executable to: reduce a size of the first pre-key to render the first key.
However, Candelore discloses reduce a size of the first pre-key to render the first key. (See Col 12, lines 19-21)
Gehring, Hooper and Candelore are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gehring and Hopper with the teaching of Candelore to include the size reduction because it would have allowed rendering of the key. 

4. The combination of Gehring and Hooper does not appear to explicitly disclose the apparatus of claim 3, wherein the instructions are executable to: reduce the size of the first pre-key by logical operation using first bits of the first pre-key but not using second bits of the first pre-key to render the first key having a size smaller than the size of the first pre-key. 

Gehring, Hooper and Candelore are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gehring and Hopper with the teaching of Candelore to include the size reduction because it would have allowed rendering of the key. 

5. The combination of Gehring, Hooper and Candelore discloses the apparatus of claim 4, wherein the instructions are executable to: receive information identifying the first bits; (See col 11, lines 21-30) and use the information to execute the logical operation. (See col 11, lines 40-47)
Gehring, Hooper and Candelore are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gehring and Hopper with the teaching of Candelore to include the size reduction because it would have allowed rendering of the key. 

15. As to claim 15, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.     

Claims 7, 19 are rejected under 35 U.S.C 103 as being unpatentable over Gehring, US pat.No 20190020636 in view of Hooper, US pat.No 20050028192 in further view of CHO, US pat.No 20180176637.

Claim 7. The combination of Gehring and Hooper does not appear to explicitly disclose the apparatus of claim 1, wherein the content conforms to the Advanced Television Systems Committee (ATSC) 3.0 standard. 
However, CHO discloses wherein the content conforms to the Advanced Television Systems Committee (ATSC) 3.0 standard. (See [0008]) 
ATSC 3.0 because it would have allowed to increase transmission capacity. 

19. As to claim 19, the claim is rejected under the same rationale as claim 7. See the rejection of claim 7 above.  

Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over Gehring, US pat.No 20190020636 in view of Hooper, US pat.No 20050028192 in further view of Bonan, US pat.No 8265277. 
 
8. The combination of Gehring and Hooper does not appear to explicitly disclose the apparatus of claim 1, wherein the computer storage is embodied in a television. However, Bates discloses wherein the computer storage is embodied in a television. (See Bonan, Col 2, lines 19-25) 
Gehring, Hooper and Bonan are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gehring and Hopper with the teaching of CHO to include the memory because it would have allowed to store information. 
 
Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Gehring, US pat.No 20190020636 in view of Hooper, US pat.No 20050028192 in further view of Bates, US pat.No 10097879. 

9. The combination of Gehring and Hooper does not appear to explicitly disclose the apparatus of claim 1, wherein the computer storage is embodied in a set-top box. However, Bates discloses wherein the computer storage is embodied in a set-top box. (See Bates, col 6, lines 35-44)  Gehring, Hooper and Bates are analogous art because they are from the same field of endeavor which is . 

Claims 10-11 are rejected under 35 U.S.C 103 as being unpatentable over Gehring, US pat.No 20190020636 in view of Hooper, US pat.No 20050028192 in further view of Davis, US pat.No 20170105032. 
   
10. The combination of Gehring and Hooper does not appear to explicitly disclose the apparatus of claim 1, wherein the information that is not part of the first pre-key comprises a Broadcaster designated market area (DMA). 
However, Davis discloses wherein the information that is not part of the first pre-key comprises a Broadcaster designated market area (DMA). (See Davis, [0035]) 
Gehring, Hooper and Davis are analogous art because they are from the same field of endeavor which is digital information. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gehring and Hopper with the teaching of Davis to include the designated area  because it would have allowed to indicate the geographical area to broadcast information. 

11. The combination of Gehring and Hooper does not appear to explicitly disclose the apparatus of claim 1, wherein the information that is not part of the first pre-key comprises a copyright notice. 
However, Davis discloses wherein the information that is not part of the first pre-key comprises a copyright notice. (See Davis, [0001])
Gehring, Hooper and Davis are analogous art because they are from the same field of endeavor which is digital information. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gehring and Hopper with the teaching of Davis to include the designated area  because it would have allowed to indicate the geographical area to broadcast information. 

                                                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee, US pat.No 20110167270, title , “ SECURE KEY AUTHENTICATION METHOD FOR COMMUNICATION NETWORK “.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Date: 1/12/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438